ITEMID: 001-122813
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2013
DOCNAME: ŠUŠTERŠIČ v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Aleš Pejchal;Angelika Nußberger;Ann Power-Forde;Ganna Yudkivska;Helena Jäderblom;Mark Villiger
TEXT: The applicant, Mr Matjaž Šušteršič, is a Slovenian national, who was born in 1969 and lives in Kranj. He is represented before the Court by Odvetniška Družba Matoz D.O.O., a law firm practising in Koper.
The Slovenian Government (“the Government”) are represented by their Agent, Mrs T. Mihelič Žitko, State Attorney.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was serving a sentence in the closed section of Dob Prison from 25 July 2007 until 23 July 2010.
As regards the facilities available to the applicant in the cells and common areas, as well as the health care regime in the prison, the conditions imposed on the applicant regarding activities outside the cells and contact with the outside world in general, see the Court’s decision in the case of Lalić and Others v. Slovenia (dec.), nos. 5711/10, 5719/10, 5754/10, 5803/10, 5956/10, 5958/10, 5987/10, 6091/10, 6647/10 and 6893/10, 27 September 2011.
Between 27 July 2007 and 17 June 2008 the applicant was held in cell no 2, Block 3 which measured 59.89 square metres and held fourteen inmates (4.28 square metres of personal space available to each inmate). He was later transferred several times. From 26 June 2008 to 30 July 2008, from 19 August 2008 to 28 November 2008 and from 10 July 2009 to 17 July 2010 he was held in cell no 3, Block 3 which measured 59.89 square metres and held sixteen inmates (3.74 square metres of personal space available to each inmate). From 30 July 2008 to 19 August 2008 and from 17 July 2009 to 23 July 2010 he was held in cell no 31 – 34, Block 1 which measured 32.22 to 32.39 square metres and held four inmates (8.05 to 8.09 square metres of personal space available to each inmate). From 17 June 2008 to 26 June 2008 and from 28 November 2008 to 9 July 2009 he was in a hospital room which measured 15.83 to 17.96 square metres and held three inmates (5.27 to 5.99 square metres of personal space available to each inmate).
According to the Government’s submissions there was a physical conflict on 14 November 2008 between the applicant and another prisoner, who ‘head-butted’ the applicant after the applicant had angered the prisoner by changing a television programme and pushed him away. After the incident the prisoner was transferred, disciplinary proceedings were instituted against him and the District State Prosecutor’s Office was informed of the incident. The applicant sustained a fracture of nasal bones and consequently had difficulties with breathing. He later rejected reposition of the nasal bones and the operation; however after few months he asked for a corrective operation and was referred to a plastic surgeon. Prior to the incident the applicant never informed prison staff about feeling threatened by this prisoner or asked for a transfer due to feeling threatened by this or any other prisoner. The Government submitted the incident was therefore unpredictable for prison staff and that they could not have had prevented it. However, they reacted immediately and took the applicant to health centre for a medical examination and to general hospital for medical treatment.
As regards an incident on 9 July 2009 the Government submitted that there was a physical conflict between the applicant and another prisoner. On 5 July 2009 the other prisoner had supposedly provoked the applicant; they ended up in several fights, with the applicant allegedly hitting the other prisoner in the eye, which led to the incident on 9 July. The applicant however never informed prison staff about these fights and never informed them that he felt threatened by this prisoner or asked for a transfer due to feeling threatened by this or any other prisoner, therefore again the incident was unpredictable and unpreventable. After the incident prison staff promptly took the applicant to a health centre for a medical examination and the same day to general hospital, where he was admitted for 24-hour medical monitoring. On the return to prison, the applicant was transferred to another section and on the request of a nurse put under higher supervision of prison guards. The other prisoner was placed in a special room under video surveillance and disciplinary and criminal proceedings were instituted against him.
After the two events, no further incidents occurred between the applicant and these two prisoners. According to the Government’s submissions on 16 June 2011 prison staff, when conflicts are detected, conduct a talk with prisoners who have conflicts and makes an official note about it. However, until the incident on 14 November 2008, no conflict between the applicant and a prisoner was detected or recorded by prison staff.
According to a doctor’s report dated 13 August 2010 the applicant was treated on seventy-five occasions, mostly for his back pain.
For the relevant domestic law and practice, see paragraphs 33-35 and 3847 of the Court’s judgment in the case of Štrucl and Others v. Slovenia (nos. 5903/10, 6003/10 and 6544/10, 27 September 2011), and paragraphs 34-36 of Mandić and Jović v. Slovenia (nos. 5774/10 and 5985/10, 27 September 2011), Lalić and Others, cited above, as well as Mešić v. Slovenia (no. 5767/10, 22 November 2011) and Ferenc v. Slovenia (no. 6682/10, 13 March 2012).
